DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 2021 August 24 is acknowledged.  The traversal is on the ground(s) that there will be no additional burden on the Examiner to search and examine all pending claims.  This is not found persuasive because the method of manufacturing requires a different field of search, and the prior art applicable to the apparatus would not be applicable to the method.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
roof” which renders the claim indefinite. A roof shape is not a standard shape in the art, and therefore, one of ordinary skill would not be reasonably certain of what shapes would or would not be encompassed by the claim language. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP1376041 A2 (herein “Angermann”).
Regarding claim 1, Angermann discloses a heat exchanger (Figs. 1 and 3) comprising: first fluid inlets (at 5a), first fluid outlets (at 5c), second fluid inlets (at 5b), and second fluid outlets (at 5d), each of the first fluid inlets, the first fluid outlets, the 
Regarding claim 2, Angermann discloses a stack of heat transfer plates (18), wherein first flow channels and second flow channels are provided in between the heat transfer plates by arranging spacing elements (19) between the heat transfer plates, the spacing elements extending along four edge parts of the heat transfer plates leaving open the first fluid inlets, the first fluid outlets, the second fluid inlets, and the second fluid outlets (see Figs. 1 and 3), wherein the spacing elements are welded to the heat transfer plates along the four edge parts forming a heat exchanger core (abstract), and wherein the edge of the heat exchanger core forming a common weld line with the connecting edge of the manifold is one of four edges extending along and formed by the entirety of the stacked heat transfer plates with spacing elements in between (at 20).
Regarding claim 3, Angermann discloses a further manifold covering a second side of the four different sides of the heat exchanger core adjacent to the one side covered by the manifold (5b), wherein a connecting edge of a first sidewall of the further manifold forms part of the common weld line (at 20).

Regarding claims 5 and 6, Angermann discloses that the first sidewall of the manifold and the first sidewall of the first manifold are arranged in a same plane (seen in Fig. 1, sidewalls of adjacent manifolds are in a same plane).
Regarding claim 7, Angermann discloses that the manifold comprises a second sidewall, and wherein a connecting edge of the second sidewall forms a common weld line with an edge of the heat exchanger core which is covered by the manifold and another opposite neighboring side of the four different sides of the heat exchanger core (seen in Figs. 1 and 3).
Regarding claim 9, Angermann discloses that each one of the four different sides of the heat exchanger core is covered by a manifold (seen in Fig. 1), and wherein two opposite sides of the heat exchanger core not covered by a manifold are each covered by a side plate (12 and 13), which close a volume spanned by the manifolds on opposite sides.
Regarding claim 10, Angermann discloses that each one of the different sides of the heat exchanger core is covered by a manifold, each manifold sharing a common weld line (at 20) with its neighboring manifold and with an edge of the heat exchanger core (seen in Figs. 1 and 3).
Regarding claims 11 and 12, Angermann discloses a rectangular heat exchanger box () comprising a common opening in each of the manifolds, wherein two common .

    PNG
    media_image1.png
    683
    702
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Angermann in view of FR2497565 A1 (herein “Godefroy”).
Angermann does not explicitly disclose a thermal shield between the manifold and the side of the heat exchanger core. Godefroy discloses a heat exchanger comprising a core (2) and a manifold (9), wherein a thermal shield (12) is located between the core and the manifold. It would have been obvious to one of ordinary skill in the art to modify the heat exchanger of Angermann with the shield of Godefroy in order to provide easier positioning of the manifold on the core before welding during assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each references discloses a heat exchanger similar to Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T Schermerhorn Jr. whose telephone number is (571)270-5283.  The examiner can normally be reached on M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763